AFFIRMED; Opinion Filed September 29, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00011-CR

                          MARILYN ANNE WILLIAMS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80697-2013

                             MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Myers
       Marilyn Anne Williams appeals her conviction, following adjudication of her guilt, for

abandoning or endangering a child. See TEX. PENAL CODE ANN. § 22.041(b), (e) (West 2011).

The trial court assessed punishment at four years’ imprisonment. On appeal, appellant’s attorney

filed a brief in which he concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of her right to file a pro

se response, but she did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47
160011F.U05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARILYN ANNE WILLIAMS, Appellant                     On Appeal from the 219th Judicial District
                                                     Court, Collin County, Texas
No. 05-16-00011-CR        V.                         Trial Court Cause No. 219-80697-2013.
                                                     Opinion delivered by Justice Myers. Justices
THE STATE OF TEXAS, Appellee                         Lang and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 29th day of September, 2016.




                                             –3–